
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.30


INDEPENDENT CONTRACTOR AGREEMENT


        This Agreement is entered into as of this first day of December, 2002
("Effective Date") between Universal Access, Inc., whose principal place of
business is 233 South Wacker Drive, Suite 600, Chicago, Illinois 60606 ("the
Company") and Annette Erdmann, d/b/a Management Solutions, whose principal place
of business is                (hereinafter "Consultant").

1.    PERFORMANCE OF SERVICES

        1.1    Scope of Services.    Consultant will provide personnel to
perform the services ("Services") described in the Task Orders negotiated and
executed by the parties and attached hereto as Exhibit A. The scope of Services
will be determined by the mutual agreement of the Company and Consultant, and
Company will provide supervision and direction to the Consultant personnel
performing the Services.

        1.2    Task Orders.    The scope of Services and compensation for
Services shall be set forth in the individual Task Orders and attached and
incorporated hereto. Each Task Order shall include the following information as
necessary:

(i)a description of the services to be provided by Consultant;

(ii)the fees for such services;

(iii)the extent to which expenses incurred by Consultant in performing the
services shall be reimbursed by Company;

(iv)the recommended amount of time to be spent performing the services and the
allocation of expenses in performing the services;

(v)the anticipated completion date of the services; and

(vi)The identification and description of any Consultant proprietary or third
party software and/or technical data to be licensed to the Company.

        1.3    Performance.    Consultant shall perform these Services in a
competent and workmanlike manner in conformance with the specifications and
descriptions contained in the Task Order.

        1.4    Term.    The term of this Agreement will commence on the
Effective Date and terminate upon the earlier of one year thereafter or the
completion of all of Consultant's Services for the Company.

2.    PAYMENT FOR PERSONNEL AND EXPENSES

        2.1.    Payment.    Company will pay Consultant for the Services in the
amounts and in accordance with the arrangements specified in each Task Order.

        2.2.    Invoicing, Late Payments.    Consultant will invoice monthly for
the Services. Except as otherwise specified in a Task Order, Company will pay
the amounts invoiced within thirty (30) days of Company's receipt of the
invoice. Interest will accrue at one (1) percent per month compounded monthly on
amounts not paid within thirty (30) days of the invoice due date.

        2.3.    Expenses.    Company will reimburse Consultant for all
reasonable expenses incurred by Consultant in connection with the engagement and
approved in advance by the Company, including travel and lodging expenses, and
as set forth in the Task Order. Travel shall be conducted in accordance with
Company's travel policies and procedures.

1

--------------------------------------------------------------------------------


3.    INDEPENDENT CONTRACTOR RELATIONSHIP

        Consultant will undertake the Services provided for in this Agreement as
an independent contractor. Consultant will determine the manner and method of
its performance of the Services, and Company's general right to supervise the
Services will not make Consultant, or its agents or personnel, the agents or
employees of Company. The provision of Services under this Agreement will not
result in any partnership, joint venture, or trust relationship between
Consultant and Company.

4.    AUTHORIZED REPRESENTATIVES

        The authorized representatives of Consultant and Company ("Authorized
Representatives") shall have the authority to bind their respective companies to
the terms and conditions of the Task Order(s) they execute.

        The following named individuals are Authorized Representative(s) of
Company:

Lance Boxer, Randall Lay, Scott Fehlan

        The following named individuals are Authorized Representative(s) of
Consultant:

Annette V. Erdmann

5.    DISCLAIMER OF WARRANTIES

        5.1    SERVICES WARRANTY.    Consultant warrants that it will perform
its services hereunder in a competent and workmanlike manner utilizing
reasonable care and skill in conformance with the specifications and
descriptions contained in the Task Orders under this Agreement. In the event
that Consultant breaches this warranty, Company will promptly notify Consultant
in writing and will specifically describe the deficiency. Consultant agrees to
promptly, in its discretion, (a) reperform at its sole cost that aspect of its
Services which failed to meet the standard of care set forth in this Section
5.1; or (b) refund to Company that amount paid by Company for the deficient
Services. Company must make any claim for breach of this warranty by written
notice to Consultant within sixty (60) days of the date the Company knows or
should have know of such deficiency.

        5.2  EXCEPT FOR THE EXPRESS WARRANTY SET FORTH IN SECTION 5.1, ABOVE,
CONSULTANT EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES AND REPRESENTATIONS OF ANY
KIND OR NATURE WITH RESPECT TO THE SERVICES PERFORMED BY IT AND ANY OBLIGATION,
LIABILITY, PERFORMANCE, NONPERFORMANCE, AND ANY OTHER MATTER IN CONJUNCTION WITH
THIS AGREEMENT, WHETHER EXPRESSED OR IMPLIED, INCLUDING IMPLIED WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, NON-INFRINGEMENT, TITLE OR
OTHERWISE.

6.    LIMITATION OF LIABILITY

        IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR CONSEQUENTIAL,
SPECIAL, INDIRECT, INCIDENTAL OR PUNITIVE LOSS, DAMAGE OR EXPENSES (INCLUDING
LOST PROFITS OR SAVINGS) EVEN IF IT HAS BEEN ADVISED OF THEIR POSSIBLE
OCCURRENCE. IN NO EVENT WILL EITHER PARTY'S LIABILITY, IF ANY, UNDER EACH TASK
ORDER EXCEED THE AMOUNTS PAID TO CONSULTANT BY THE COMPANY UNDER SUCH TASK
ORDER.

7.    INDEMNIFICATION

        EACH PARTY WILL INDEMNIFY AND HOLD HARMLESS THE OTHER FROM AND AGAINST
ANY AND ALL LOSSES, CLAIMS, DAMAGES, AND LIABILITIES (OR ACTIONS IN

2

--------------------------------------------------------------------------------


RESPECT THEREOF THAT MAY BE ASSERTED BY ANY THIRD PARTY) THAT MAY RESULT FROM
ANY CLAIMS ARISING OUT OF OR RELATING TO THE NEGLIGENT ACTS OR OMISSIONS OF THE
INDEMNIFYING PARTYAND WILL REIMBURSE THE INDEMNIFIED PARTY FOR ALL EXPENSES
(INCLUDING REASONABLE ATTORNEY'S FEES AND COURT COSTS) AS INCURRED BY THE
INDEMNIFIED PARTIES IN CONNECTION WITH ANY SUCH ACTION OR CLAIM, EXCEPT TO THE
EXTENT THAT SUCH LOSS, CLAIM, DAMAGE OR LIABILITY IS PROXIMATELY CAUSED BY THE
NEGLIGENCE, WILLFUL MISCONDUCT OR INTENTIONAL WRONGDOING OF THE INDEMNIFIED
PARTY IN ITS PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

8.    TERMINATION

        8.1.    Termination.    Either party may at any time and without cause
terminate this Agreement by giving thirty (30) days written notice of
termination. In the event of such termination, Company will pay Consultant for
all Services rendered, product ordered and reasonable expenses incurred by
Consultant prior to the expiration of such period. To the extent Consultant has
partially completed one or more deliverables as specified in the Task Order as
of the effective date of any termination, Company will pay Consultant a portion
of the amount that would have been payable upon completion of such
deliverable(s), such portion to be agreed upon equitably and in good faith by
the parties, taking into consideration the amount of work completed by, and the
amount of expenses incurred by, Consultant.

        8.2.    Survival.    The terms of Sections 5 through 12, inclusive, and
Section 13.3 will survive the termination or expiration of this Agreement for
any reason.

9.    GENERAL PROVISIONS

        9.1    Severability.    If any term or provision of this Agreement is be
found by a court of competent jurisdiction or by an arbitrator to be invalid,
illegal or otherwise unenforceable, such finding will not affect the other terms
or provisions of this Agreement or the whole of this Agreement, but such term or
provision found to be invalid, illegal or otherwise unenforceable will be deemed
modified or narrowed to the extent necessary in the court's or arbitrator's
opinion to render such term or provision enforceable, and the rights and
obligations of the parties will be construed and enforced accordingly,
preserving to the fullest permissible extent the intent and agreements of the
parties set forth in this Agreement. WITHOUT LIMITING THE FOREGOING, IT IS
EXPRESSLY UNDERSTOOD AND AGREED THAT EACH AND EVERY PROVISION OF THIS AGREEMENT
WHICH PROVIDES FOR A LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES,
INDEMNIFICATION OF A PARTY OR EXCLUSION OF DAMAGES OR OTHER REMEDIES IS INTENDED
BY THE PARTIES TO BE SEVERABLE AND INDEPENDENT OF ANY OTHER PROVISION AND TO BE
ENFORCED AS SUCH. FURTHER, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT IF ANY
REMEDY HEREUNDER IS DETERMINED TO HAVE FAILED OF ITS ESSENTIAL PURPOSE, ALL
LIMITATIONS OF LIABILITY AND EXCLUSIONS OF DAMAGES OR OTHER REMEDIES SET FORTH
HEREIN SHALL REMAIN IN EFFECT.

        9.2    Notices.    Any notice or other communication given pursuant to
this Agreement must be in writing and will be effective when delivered
personally to the party for whom intended, or when signed for by that person (or
that person's authorized representative) if delivered by messenger or express
courier service (e.g., UPS or Federal Express) or by certified or registered
United States mail, or five (5) days following deposit of the same into the
United States mail, first class postage prepaid, provided

3

--------------------------------------------------------------------------------


that in each case other than personal delivery the notice is addressed and sent
to such party at the address set forth below. Notices sent by facsimile will be
effective when received.

Universal Access, Inc.   Consultant 233 S. Wacker Drive, Suite 600        

--------------------------------------------------------------------------------

Chicago, Illinois 60606        

--------------------------------------------------------------------------------

Facsimile: (312) 660-3670   Facsimile:    

--------------------------------------------------------------------------------

Attn.: President of Operations   Attn.: Annette V. Erdmann    

--------------------------------------------------------------------------------


WITH A COPY TO:
 
 
Universal Access, Inc.
233 S. Wacker Drive, Suite 600
Chicago, Illinois 60606
Facsimile: (312) 660-1290
Attn.: General Counsel
 
 

        9.3    Force Majeure.    Neither party will be liable for any delays or
failures in performance of any obligations under this Agreement, other than
payment obligations, due to causes beyond its reasonable control, including, but
not limited to: acts of God, fire, explosion, vandalism, storm, extreme
temperatures or other similar catastrophes; any law, order, regulation,
direction, action or request of the United States government, or of any other
government, including state and local governments having jurisdiction over
either of the parties, or of any department, agency, commission, court, bureau,
corporation or other instrumentality of any one or more said governments, or of
any civil or military authority; national emergencies, insurrections, riots,
wars, or strikes, lock-outs, work stoppages or other labor difficulties.

        9.4    No Authority to Bind the Other Party.    Neither party will have
the authority to make any statements, representations, or commitments of any
kind on behalf of the other party, or to take any action binding upon the other,
except as that other party's Designated Representative may specifically
authorize in writing.

        9.5    Governing Law.    This Agreement will be governed by and
construed in accordance with the laws of the State of Illinois without giving
effect to any choice-of-law rules that may otherwise require application of the
laws of another jurisdiction.

        9.6    Legal And Equitable Remedies.    Because Consultant's services
are unique and because Consultant may have access to and become acquainted with
the Proprietary Information of the Company, or the Company may wish to protect
its interest in its customers and prospects, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement by Consultant.

        9.7    Assignment.    Neither this Agreement nor any interest in this
Agreement nor any claim arising under or in connection with or relating to this
Agreement may be assigned by Consultant without the Company's prior written
consent, and any attempted assignment without such consent will be void. Company
may assign this Agreement without the consent of Consultant.

        9.8    Successors.    This Agreement will inure to the benefit of and
will be binding upon the parties, their respective successors and permitted
assignees and transferees, unless otherwise provided in this Agreement.

        9.9    Amendments.    The terms and conditions of this Agreement may not
be amended, changed, modified, supplemented or waived without the signature of
an authorized individual of each party. No

4

--------------------------------------------------------------------------------


waiver of any breach, delay or default under this Agreement will constitute a
waiver of any other or subsequent breach, delay or default hereunder, whether or
not similar.

        9.10    Cooperation and Assistance.    Each party agrees to provide
reasonable cooperation and assistance to the other to facilitate the successful
implementation and completion of the Services and undertakings contemplated by
this Agreement.

        9.11    Export Controls.    The export control laws of the United States
and other jurisdictions regulate the export and re-export of certain technology,
including physical transfer and electronic transmission of certain information,
materials and software to particular foreign countries and foreign nationals.
Both parties agree to comply with all applicable export control laws and
regulations with respect to any work product developed or produced in connection
with this Agreement and hereby give their written assurance not to transfer, by
electronic transmission or otherwise, any information, software or materials
which are governed by or regulated under such laws to a national or a
destination prohibited or restricted under such laws or regulations without
first obtaining any required governmental authorization. The exporter of record
will be responsible for obtaining any government documents and approvals prior
to export of any information or materials as well as any other actions required
to comply with export control laws and regulations.

        9.12    No Use of Name or Trademarks.    Neither party will utilize the
names or trademarks of the other in connection with any advertising, marketing
or promotion of any kind without obtaining the other party's prior written
consent. Without limiting the foregoing, neither party will publicize, promote
or disclose that Consultant is providing Services to Company pursuant to this
Agreement without obtaining the other party's prior written consent.

        9.13    Waiver.    No waiver by either party of any breach of this
Agreement shall be a waiver of any preceding or succeeding breach. No waiver by
either party of any right under this Agreement shall be construed as a waiver of
any other right. The Company shall not be required to give notice to enforce
strict adherence to all terms of this Agreement.

        9.14    No Conflicting Obligation.    Consultant represents that its
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence information acquired by it in confidence or in
trust prior to this Agreement with the Company. Consultant has not entered into,
and Consultant agrees that it will not enter into, any agreement either written
or oral in conflict with this Agreement.

        9.15    Return Of Company Documents.    Consultant will deliver to the
Company any and all drawings, notes, memoranda, specifications, devices,
formulas, and documents, together with all copies of such items, any other
material containing or disclosing any Company Inventions, Third Party
Information or Confidential Information of the Company, regardless of the medium
upon which it is stored, and any other property of the Company or its Affiliates
which is in its possession or control. Consultant further agrees that any
property situated on the Company's premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice.

        9.16    Third Party Information.    Consultant understands, in addition,
that the Company has received and in the future will receive from third parties
confidential or proprietary information ("Third Party Information") subject to a
duty on the Company's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the term of this
Agreement and thereafter, Consultant will, at a minimum, use reasonable efforts,
by exercising the same care to prevent unauthorized disclosures of Third Party
Information as Consultant exercises to prevent unauthorized disclosure of its
own confidential or proprietary information and will not disclose to anyone
(other than Company personnel who need to know such information in connection
with their

5

--------------------------------------------------------------------------------


work for the Company) or use, except in connection with its work for the
Company, Third Party Information unless expressly authorized by an officer of
the Company in writing.

        9.17    No Improper Use of Information of Others.    During the term of
this Agreement, Consultant will not improperly use or disclose any confidential
information or trade secrets, if any, of any other person to whom Consultant has
an obligation of confidentiality, and Consultant will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any third party to whom Consultant has an obligation of confidentiality unless
consented to in writing by that third party.

10.  WORK PRODUCT

        Company retains all rights, title and interest in and to all software,
programming documentation, technical ideas, concepts, know-how, inventions,
discoveries, improvements, techniques and all related intellectual property
rights, created, conceived and developed by Company prior to the commencement of
this Agreement, including without limitation the Products and Documentation (the
"Company Prior Technology"). All right, title, and interest in and to all
derivative works, enhancements, extensions and modifications of or related to
the Company Prior Technology or other products developed in whole or in part by
Company, including without limitation all intellectual property rights therein
(the "Developed Technology") shall be the sole property of Company whether
developed by Company or any other party in performing the Professional Services
or otherwise. All ideas, know-how, techniques or other intellectual property
rights originated, developed or owned by the Consultant prior to the
commencement of this Agreement and ideas, know-how, techniques or other
intellectual property, excluding the Developed Technology developed solely by
Consultant during the term of the Agreement for services not specified within a
Task Order shall be the sole property of Consultant.

11.  INVENTIONS AND DATA RIGHTS

        11.1    Consultant agrees that all notes, notebooks, designs, drawings,
models, writings, reports, sketches, formulas, specifications, memoranda,
computer source code and documentation and other data prepared and/or produced
by Consultant in the performance of this Agreement and all derivative works
thereof are works made for hire and are assigned to and shall become the sole
property of Company, including all rights therein of whatever kind or nature,
and Consultant agrees not to disclose same to any other person, firm or
corporation. Upon termination of its work on the project, or upon the
termination or expiration of this Agreement, Consultant agrees to promptly
deliver to Company all documents and other records that relate to the business
activities of Company, and all other materials which belong to Company.

        11.2    Consultant agrees and does hereby assign to Company as its
exclusive property, its entire right, title and interest in those inventions,
innovations or ideas developed or conceived by it solely or jointly with others,
during the term of its work for or at Company, which inventions, innovations or
ideas relate to the products, processes, developments, research activities, or
other business activities of Company, or result from work which it performed at
or for Company. All rights, title and interest in such inventions shall be
vested in Company immediately upon such development or conception. Consultant
further agrees that, when requested, Consultant will without charge to Company,
but at Company 's expense, sign all papers, take all rightful oaths, and do all
acts which may be necessary, desirable or convenient for securing and
maintaining the patents, copyrights and legal protection for inventions or
innovations in any and all countries and for vesting title in Company, its
successors, assigns, and legal representatives or nominees.

        11.3    If Consultant, during the course of performing the Services for
the Company, discovers, invents, or produces, without limitation, any
information, computer programs, software or other associated intangible
property, network configuration, formulae, product, device, system, technique,
drawing, program or process which is a "trade secret" within the meaning of the
Illinois Trade Secret

6

--------------------------------------------------------------------------------

Act (irrespective of where Consultant performs the Services), such information,
formulae, product, device, system, technique, drawing, program or process shall
be assigned to the Company. Consultant agrees to fully cooperate with the
Company in protecting the value and secrecy of any such trade secret, and
further agrees to execute any and all documents the Company deems necessary to
document any such assignment to the Company. Consultant appoints the Company as
its attorney-in-fact to execute any documents the Company may deem necessary
that relates to any such trade secret or assignment thereof to the Company.

12.  CONFIDENTIAL INFORMATION

        12.1    During the course of this Agreement, each party may be given
access to information that (a) relates to the other's past, present, and future
research, development, business activities, products, services, and technical
knowledge and which the party considers confidential and proprietary; or (b) has
been labeled as confidential information, is identified in a contemporaneous
writing as confidential information, or is provided under circumstances in which
the parties reasonably should understand that the information is proprietary and
confidential. The term "Confidential Information" shall mean any and all
confidential and/or proprietary knowledge, data or information of either party
or its Affiliates. By way of illustration but not limitation, "Confidential
Information" includes (a) trade secrets, inventions, ideas, know-how,
improvements, discoveries, developments, designs and techniques as described in
Section 10 and Section 11 herein (together, "Inventions"); (b) information
regarding plans for research and development, new products marketing and
selling, business plans, licenses, records, facility locations, documentation,
software programs, price lists, contract prices for purchase and sale of
services, customer lists, prospect lists, pricing on business proposals to new
and existing customers, network configuration, supplier pricing, equipment
configurations, ledgers and general information, employee records, mailing
lists, accounts receivable and payable ledgers, budgets, financial and other
records; and (c) information regarding the skills and compensation of other
employees of either party. Notwithstanding the foregoing, it is understood that,
at all such times, each party is free to use information which is generally
known in the trade or industry, which is not gained as result of a breach of
this Agreement, and each party's own, skill, knowledge, know-how and experience
to whatever extent and in whichever way it wishes. For purposes of this
Agreement, "Affiliate" shall have the same meaning given the term under Rule 405
of the Securities Act of 1933, and shall include persons or entities controlled
by or under common control with the party or any of its five percent (5%) or
greater stockholders. Such Confidential Information will be subject to the
following:

        12.2    Limitations on Use.    The Confidential Information furnished by
the disclosing party (the "Disclosing Party") may used by the receiving party
(the "Receiving Party") only in connection with the Services. Access to
Confidential Information must be restricted to those of the Receiving Party's
personnel engaged in the provision or receipt of the Services and with a
reasonable need to know. Each party reserves the right to require that the other
party have its personnel read and acknowledge this Section 12 before receiving
or having access to any Confidential Information.

        12.3    Protection of Confidential Information.    The Receiving Party
agrees to protect the confidentiality of all Confidential Information of the
Disclosing Party in the same manner that it protects the confidentiality of its
own proprietary and confidential information of like kind.

        12.4    Confidential Information of the Disclosing Party may be used by
the Receiving Party only in connection with the performance and receipt of the
Services under this Agreement, and unless otherwise agreed in writing by the
Disclosing Party, the Receiving Party may not (a) disclose Confidential
Information of the Disclosing Party to any third party; (b) copy or reproduce
any Confidential Information; (c) disclose to any third party the fact that the
Disclosing Party has disclosed or provided any Confidential Information to the
Receiving Party; or (d) disclose to any third party the existence, nature, or
scope of this Agreement other than subsidiaries, affiliates, agents, auditors,
and regulators. Each party agrees that it will not in any manner use its
knowledge of the other's business

7

--------------------------------------------------------------------------------


for the benefit of any other person or company or divulge to others information
or data concerning the other's business affairs, including the names of
customers, names of employees, number or character of contracts, marketing
strategies and prices, terms or particulars of the other's business. Each party
will, in all things and in good faith, protect the good will of the other's
business and keep confidential its knowledge of such business affairs acquired
prior to and during the term of this Agreement.

        12.5    Return of Confidential Information.    Confidential Information
made available under this Agreement, including copies thereof, will be returned
to the Disclosing Party upon the first to occur of (a) completion of the
Services or (b) request by the Disclosing Party. Each party may retain, however,
subject to the terms of this Section 12, copies of Confidential Information as
required by law.

        12.6    Exceptions to Confidentiality Requirements.    Confidential
Information shall not include, and in no event will either party be prohibited
from using or disclosing information (including ideas, concepts, know-how,
techniques, and methodologies) (a) previously known to it without obligation of
confidence, (b) independently developed by it, (c) acquired by it from a third
party which is not under an obligation of confidence with respect to such
information, (d) which is or becomes publicly available through no breach of
this Agreement, or (e) is approved for public release by the Disclosing Party.

        12.7    Compelled Disclosures.    If either party receives a subpoena or
other validly issued administrative, judicial, or similar process requesting
Confidential Information of the Disclosing Party, the Receiving Party will
provide prompt notice to the Disclosing Party of receipt of the subpoena or
other process. Unless the Disclosing Party promptly and successfully takes
action to quash the subpoena or to otherwise challenge the release of
Confidential Information, obtains a valid Order freeing the Receiving Party of
its obligation to respond to the subpoena or other process, and provides timely
written notice thereof to the Receiving Party, then the Receiving Party will
thereafter be entitled to comply with such subpoena or other process, on the
date the response is due, to the extent required by law or regulation.

1.    COMPLETE AGREEMENT

        This Agreement sets forth the entire understanding between the parties
with respect to the performance of the Services, and the subject matter of this
Agreement, and supersedes all prior and contemporaneous agreements,
arrangements, correspondence, requests for proposals, proposals, and
communications, whether oral or written, with respect to the performance of the
Services, or the subject matter of this Agreement.

        IN WITNESS WHEREOF, by the authorized signatures below, the parties have
executed this Agreement.

Consultant   Universal Access, Inc.
By:
 
/s/ ANNETTE V. ERDMANN

--------------------------------------------------------------------------------


 
By:
 
/s/ LANCE B. BOXER

--------------------------------------------------------------------------------

Name:   Annette V. Erdmann

--------------------------------------------------------------------------------

  Name:   Lance B. Boxer

--------------------------------------------------------------------------------

Title:       Title:   President and CEO    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date:   12/11/02

--------------------------------------------------------------------------------

  Date:   12/11/02

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

EXHIBIT "A"

TASK ORDER

(i)DESCRIPTION OF SERVICES

Below is the description of consulting services to be provided by Management
Solutions to Universal Access:

•Act as interim CIO for the IT Organization reporting to Lance Boxer.
Responsibilities will include: •Staff recruiting •Budget planning •Project
prioritization and oversight •Strategic planning



•Project manage the Provisioning Portal initiative which will provide the
following functionality: •Wholesale carrier capacity—rates, routes, and the
ability to automatically provision through a client's desktop •Deliver a
prototype and phase 1 implementation •Deliver and maintain project plan



(ii)FEES FOR SERVICES

Fees will be invoiced bi-weekly and wired to the Management Solutions bank
account within two weeks.

•$1,500/full business day to be paid bi-weekly •Schedule will be coordinated
with Lance Boxer. •Currently intended schedule is, subject to the terms of the
Agreement: •December 11 - 13, 2002 •Beginning January 6, 2003 through March 28,
2003 full-time support will be provided.



(iii)EXPENSES

Management Solutions will invoice expenses bi-weekly and to be paid within two
weeks by Universal Access.

•Airfare—All travel will be coordinated with Universal Access •Corporate
apartment at the Presidential Towers to include cleaning services •Taxi for
airport transportation •$60/day per-diem to include expenses for food, laundry,
and miscellaneous



(iv)COMPLETION DATE OF SERVICES

This task order will expire on March 28, 2003. If the parties agree that any
other consulting services are required beyond this date, an additional task
order will be developed and approved by Universal Access and Management
Solutions for month-to-month consulting services.

(v)PROPRIETARY OR THIRD PARTY SOFTWARE AND/OR TECHNICAL DATA TO BE LICENSED TO
THE COMPANY

Not applicable.

9

--------------------------------------------------------------------------------



QuickLinks


INDEPENDENT CONTRACTOR AGREEMENT
